Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The term “means for moving” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 11, 12, 14-16, 20, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tseng (6,698,840).
Regarding claims 1, 2, 4-7, Tseng discloses a bracket assembly comprising: a bracket 5 defining a groove 53 to receive a tongue 214; a clip including 6 a catch 64 carried at an end of the bracket, the catch being biased into a movement path of the tongue within the groove; and a lever 642 carried by the clip, the lever structured to move the catch to a released position in which the catch is out of the movement path of the tongue, wherein the bracket is a knockdown bracket, wherein the clip includes a U-shaped clip, wherein the catch includes a V-shaped protrusion, wherein to move the catch out of the movement path of the tongue, the lever is structured to be rotated against the bracket, wherein the lever is structured to retain the catch out of the movement path of the tongue.
Regarding claims 11, 12, 14-16, Tseng discloses an bracket assembly, comprising: a bracket 5 defining a groove 53 to receive a tongue 214; a clip 6 including a catch 64 carried at an end of the bracket, the catch being biased into a movement path of the tongue within the groove; and a lever 642 carried by the clip, the lever structured to retain the catch out of the movement path of the tongue to enable the tongue to be freely moved within the groove, wherein the bracket is a knockdown bracket, wherein the clip includes a U-shaped clip, wherein the catch includes a V-shaped protrusion, wherein to move the catch out of the movement path of the tongue, the lever is structured to be rotated against the bracket, wherein the lever is structured to retain the catch out of the movement path of the tongue.
Regarding claim 20, Tseng discloses furniture, comprising: a seatback 3 carrying first and second brackets 5 or first or second tongues 214; a seat base 21 carrying the other of the first and second brackets or the first or second tongues, the first bracket structured to receive the first tongue and the second bracket structured to receive the second tongue to couple the seatback and the seat base together, wherein the first bracket includes: a groove 53 to receive the first tongue; a clip 6 including a catch 64 carried at an end of the first bracket, the catch being biased into a movement path of the first tongue within the groove; and a lever 642 carried by the clip, the lever structured to move and retain the catch in a released position in which the catch is out of the movement path of the first tongue to enable the first tongue to freely move within the groove.
Regarding claims 21 and 22, Tseng discloses a bracket assembly, comprising: a bracket 5 defining a groove 53 to receive a tongue 214; a clip 6 including a catch 64 carried at an end of the bracket, the catch being biased into a movement path of the tongue within the groove; and means for moving 642 the catch to, and retaining the catch in, a released position in which the catch is positioned outside of the movement path of the tongue to enable the tongue to freely move within the groove, wherein the means for moving the catch to and retaining the catch in the released position includes a lever carried by the clip.
Claim(s) 1, 2, 4-7, 11, 12, 14-16, 20, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Crum (5,135,284).
Regarding claims 1, 2, 4-7, Crum discloses a bracket assembly comprising: a bracket 21 defining a groove 40 to receive a tongue 33; a clip including 44 a catch 47 carried at an end of the bracket, the catch being biased into a movement path of the tongue within the groove; and a lever 46 carried by the clip, the lever structured to move the catch to a released position in which the catch is out of the movement path of the tongue, wherein the bracket is a knockdown bracket, wherein the clip includes a U-shaped clip, wherein the catch includes a V-shaped protrusion, wherein to move the catch out of the movement path of the tongue, the lever is structured to be rotated against the bracket, wherein the lever is structured to retain the catch out of the movement path of the tongue.
Regarding claims 11, 12, 14-16, Tseng discloses an bracket assembly, comprising: a bracket 21 defining a groove 40 to receive a tongue 33; a clip 44 including a catch 47 carried at an end of the bracket, the catch being biased into a movement path of the tongue within the groove; and a lever 46 carried by the clip, the lever structured to retain the catch out of the movement path of the tongue to enable the tongue to be freely moved within the groove, wherein the bracket is a knockdown bracket, wherein the clip includes a U-shaped clip, wherein the catch includes a V-shaped protrusion, wherein to move the catch out of the movement path of the tongue, the lever is structured to be rotated against the bracket, wherein the lever is structured to retain the catch out of the movement path of the tongue.
Regarding claim 20, Tseng discloses furniture, comprising: a seatback 8 carrying first and second brackets 21 or first or second tongues 33; a seat base 7 carrying the other of the first and second brackets or the first or second tongues, the first bracket structured to receive the first tongue and the second bracket structured to receive the second tongue to couple the seatback and the seat base together, wherein the first bracket includes: a groove 40 to receive the first tongue; a clip 44 including a catch 47 carried at an end of the first bracket, the catch being biased into a movement path of the first tongue within the groove; and a lever 46 carried by the clip, the lever structured to move and retain the catch in a released position in which the catch is out of the movement path of the first tongue to enable the first tongue to freely move within the groove.
Regarding claims 21 and 22, Tseng discloses a bracket assembly, comprising: a bracket 21 defining a groove 40 to receive a tongue 33; a clip 44 including a catch 47 carried at an end of the bracket, the catch being biased into a movement path of the tongue within the groove; and means for moving 46 the catch to, and retaining the catch in, a released position in which the catch is positioned outside of the movement path of the tongue to enable the tongue to freely move within the groove, wherein the means for moving the catch to and retaining the catch in the released position includes a lever carried by the clip.
Allowable Subject Matter
Claims 3, 8-10, 13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636